Citation Nr: 1105117	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  07-29 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for vertigo, to include as 
secondary to bilateral hearing loss.

2.  Entitlement to an initial compensable disability evaluation 
for bilateral hearing loss.

3.  Entitlement to an increased disability evaluation for 
bilateral sinusitis, rated 10 percent disabling.

4.  Entitlement to an increased disability evaluation for 
traumatic nasal septum deflection with a disfiguring scar, rated 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to October 
1954.  

These matters came before the Board of Veterans' Appeals (Board) 
on appeal from June 2006, May 2007 and January 2009 decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO), in 
San Juan, Puerto Rico.  In the June 2006 rating decision, the RO 
denied the Veteran's claim seeking increased ratings for his 
bilateral sinusitis and for traumatic nasal septum deflection 
with a disfiguring scar.  In May 2007, the RO granted service 
connection for bilateral hearing loss and assigned an initial 
noncompensable evaluation, effective December 15, 2005, and in 
January 2009, the RO denied service connection for vertigo.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.





REMAND

The Board observes that the Veteran reports receiving regular VA 
treatment.  Pertinent records of his VA care, however, dated 
since December 2008, have not been associated with the claims 
folder.  Under the law, VA must obtain these records.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  As 
such, the Board has no discretion and must remand this appeal to 
obtain those records.  

The Veteran also seeks service connection for vertigo, to include 
as secondary to bilateral hearing loss.  The Veteran was provided 
a December 2008 audiological examination in connection with this 
service connection claim and the examiner stated that further 
evaluation was necessary to provide the necessary nexus opinion; 
however, the record does not reflect any additional examination 
in this respect.  Given this statement by the VA examiner and the 
absence of any evidence of additional development efforts, VA is 
obligation to provide another examination that adequately 
addresses the Veteran's claim.  See Daves v. Nicholson, 21 Vet. 
App. 46 (2007); Green v. Derwinski, 1 Vet. App. 121, 123- 24 
(1991); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Thus, the Board is without discretion and the claim must be 
remanded.  

As to his bilateral hearing loss and traumatic nasal septum 
deflection with a disfiguring scar claims, given the outstanding 
records, the Board also finds that after associating his VA 
outpatient treatment records with the claims folder, the Veteran 
must be afforded contemporaneous VA examinations.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical 
examination must consider the Veteran's pertinent medical 
history).  Further, as to the evaluation for the Veteran's 
bilateral hearing loss, the examiner in the report must discuss 
the effect of his hearing loss disability on occupational 
functioning and daily activities.  See Martinak v. Nicholson, 21 
Vet. App. 447, 455-56 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO must obtain all outstanding VA 
treatment and/or hospitalization records 
related to the Veteran's vertigo, hearing 
loss, sinusitis and traumatic nasal septum 
deflection with a disfiguring scar 
conditions, dated since December 2008.  Any 
negative response should be in writing, 
and associated with the claims folder.

2.  After associating all outstanding 
records with the claims folder, the RO 
should schedule the Veteran for an 
appropriate VA examination to determine the 
nature, extent, onset and etiology of any 
vertigo disability.  The claims folder must 
be made available to, and reviewed by, the 
examiner, with such review noted in the 
provided examination report.  The examiner 
should record the full history of the 
disability, including the Veteran's account 
of symptomatology.  

The examiner must diagnose any 
vertigo/imbalance disability found to be 
present.  Then the examiner must state 
whether it is at least as likely as not that 
any diagnosed vertigo/imbalance disability is 
related to or had its onset in service.  
Alternatively, the examiner must state 
whether it is at least as likely as not that 
any vertigo or imbalance disability was 
caused or aggravated by a service-connected 
disability, to specifically include his 
service-connected bilateral hearing loss 
and/or tinnitus.  In addition, the examiner 
must comment as to whether the Veteran's 
bilateral hearing loss, tinnitus, nasal 
disability and sinusitis are related, to 
include whether they have a common etiology.  
In doing so, the examiner must acknowledge 
and discuss the Veteran's report of relevant 
symptomatology.

All necessary test and/or studies should be 
conducted and reported in detail in the 
provided examination report.  All findings 
and conclusions should be set forth in a 
legible report.

3.  After associating all outstanding 
records with the claims folder, the RO 
should schedule the Veteran for a VA 
audiology examination to determine the 
nature, extent and severity of his bilateral 
hearing loss.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated tests, including an 
audiological evaluation, must be performed.  
The results should conform to VA regulations 
governing evaluation of hearing loss.  Also, 
the examiner should fully describe the 
functional effects of the Veteran's hearing 
loss disability.  The examiner should set 
forth a complete rationale for all findings 
and conclusions in a legible report.

4.  After associating all outstanding 
records with the claims folder, the RO 
should schedule the Veteran for an 
appropriate VA examination to determine the 
nature, extent and severity of his sinus 
disability.  The claims folder should be made 
available to and reviewed by the examiner.  
All indicated tests should be performed.  The 
examiner must state whether the Veteran's 
sinusitis is productive of incapacitating 
episodes, and if so, at what frequency.  The 
examiner should also note whether sinusitis 
requires the use of antibiotic treatment.  
The examiner must also state whether the 
disability is manifested by headaches, pain, 
and purulent discharge or crusting or has 
required surgery.  The examiner should also 
indicate the impact of the Veteran's sinus 
disability on his employability.  The 
examiner must set forth a complete rationale 
for all conclusions in a legible report. 

5.  After associating all outstanding 
records with the claims folder, the RO 
should schedule the Veteran for an 
appropriate VA examination to determine the 
nature, extent and severity of the Veteran's 
traumatic nasal septum deflection and 
associated disfiguring scar.  The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
tests should be performed.  After a review of 
the claims file, it is requested that the 
examiner assess and document the nature, 
extent and severity of the Veteran's 
traumatic nasal septum deflection, to include 
whether there is any obstruction and if so 
the extent.  

With respect to the associated disfiguring 
scar, the examiner must also assess and 
document the nature, extent, and severity of 
any such scar(s), specifically noting the 
size of the disfiguring scar(s) and whether 
such scar(s) is painful and/or tender on 
examination. 

The examiner should also indicate the impact 
of the Veteran's sinus disability on his 
employability.  The examiner must set forth a 
complete rationale for all conclusions in a 
legible report. 

6.  The RO should then readjudicate appeal.  
In readjudicating the Veteran's traumatic 
nasal deflection claim, the RO must 
specifically consider whether a separate 
rating for the Veteran's disfiguring scar(s).  
If the benefits sought on appeal are not 
granted in full, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

